DETAILED ACTION
Applicant’s amendment filed April 4, 2022 is acknowledged.
Claims 1-30 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, 7, 9-16, 19, 21, 23-27, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei et al. (hereinafter Huawei) (Non-Patent Literature – “Beam failure recovery for SCell” – 3GPP TSG RAN WG1 Meeting) in view of Cirik et al. (hereinafter Cirik) (U.S. Patent Application Publication # 2019/0253941 A1), and further in view of Deenoo et al. (hereinafter Deenoo) (U.S. Patent Application Publication # 2020/0374960 A1).
Regarding claims 1 and 26, Huawei teaches and discloses an apparatus and method of beam failure recovery in a wireless communications system, comprising: 
detecting, by a user equipment (UE) (UE, figure 4; page 3), a beam failure of a first downlink beam received at the UE from a base station (page 3, section 2.2.1; figures 1-3; teaches detecting a beam failure); 
sending, by the UE to the base station, a random access channel (RACH) request identifying one or more candidate downlink beams received at the UE from the base station (pages 3-4, section 2.2.2; page 4, section 2.2.3; teaches “…New candidate beam identification If UE detects beam failure, it needs to identify a new beam that satisfies a threshold from the candidate beam list configured by RRC to recover the link and reports to gNB. Then, with the newly identified beam, beam failure recovery response transmission is performed…”); and 
receiving, at the UE from the base station, a response to the RACH request, the response identifying a second downlink beam from the one or more candidate downlink beams to replace the first downlink beam (page 4, section 2.2.3; “…After a UE detects beam failure and determines a new beam, it will select a PRACH resource associated with the new beam to transmit beam failure recovery request. Thus, when gNB receives the request, it will transmit beam failure recovery response with the new beam associated…”) and indicating a type of beam recovery associated with the second downlink beam for which the base station has reserved downlink beam resources (page 6, section 2.2.4; “…For beam failure recovery response transmission for SCell. It has been discussed the COSEREST carrying beam failure recovery response should be configured on SCell DL or PCell DL. As described before, if UE can receive the beam failure recovery response from gNB, it represents the new beam identified by UE can be used for PDCCH transmission on SCell. The beam failure recovery response should be transmitted on the same cell with PDCCH that beam failure happens with the PRACH…”).
However, Huawei may not explicitly disclose wherein the type of beam recovery is indicated by at least one control resource set (CORESET) for each of a primary cell (PCell) recovery and a secondary cell (SCell) recovery (although Huawei does teach and suggest “the COSEREST carrying beam failure recovery response should be configured on SCell DL or PCell DL”; page 6, section 2.2.4).
Nonetheless, in the same field of endeavor, Cirik teaches and suggests wherein the type of beam recovery is indicated by at least one control resource set (CORESET) for each of a primary cell (PCell) recovery and a secondary cell (SCell) recovery ([0387]; “…the enhanced BFR procedures described herein share a dedicated coreset for BFR procedures of multiple cells (e.g., primary and/or secondary cells…”; [0394]; “…the BFR procedure may comprise the wireless device receiving, from a base station, a BFR response, for example, via a dedicated coreset that is configured for the BFR procedure…”; [0404]; [0416]; “…The wireless device may receive, from the base station, one or more configuration parameters of a primary cell and a secondary cell. The one or more configurations parameters of the primary cell and the secondary cell may indicate a coreset (configured) on the primary cell for beam failure recovery of the primary cell and/or the secondary cell…”; [0428]; teaches the type of beam recovery indicated by a coreset for a PCell and SCell and UL beam associated with the PCell and SCell).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the type of beam recovery indicated by a coreset for a PCell and SCell and UL beam associated with the PCell and SCell as taught by Cirik with the method of beam failure recovery as disclosed by Huawei for the purpose of improving responses to beam failure, as suggested by Cirik.
However, Huawei, as modified by Cirik, may not expressly disclose wherein the type of beam recovery is indicated by at least one control resource set (CORESET) for recovery of an uplink transmit beam associated with the PCell and recovery of an uplink transmit beam associated with the SCell
Nonetheless, in the same field of endeavor, Deenoo teaches and suggests wherein the type of beam recovery is indicated by at least one control resource set (CORESET) for recovery of an uplink transmit beam associated with the PCell and recovery of an uplink transmit beam associated with the SCell (abstract; [0096]; [0098]; [0133]; [0242]; teaches the CORESET for beam failure recovery of uplink beam associated with the PCell and SCell suggest beam recovery procedure).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate CORESET for beam failure recovery of uplink beam associated with the PCell and SCell as taught by Deenoo with the method of beam failure recovery as disclosed by Huawei, as modified by Cirik, for the purpose of improving processing beam failure of a secondary cell, as suggested by Deenoo.

Regarding claims 2, 15, and 27, Huawei, as modified by Cirik and Deenoo, discloses the claimed invention, but may not expressly disclose wherein the type of beam recovery is indicated by an identification of a different CORESET for each of the PCell recovery, the SCell recovery, recovery of the uplink transmit beam associated with the PCell, and recovery of the uplink transmit beam associated with the SCell.
Nonetheless, Cirik further teaches and suggests wherein the type of beam recovery is indicated by an identification of a different CORESET for each of the PCell recovery, the SCell recovery, recovery of the uplink transmit beam associated with the PCell, and recovery of the uplink transmit beam associated with the SCell ([0387]; “…the enhanced BFR procedures described herein share a dedicated coreset for BFR procedures of multiple cells (e.g., primary and/or secondary cells…”; [0394]; “…the BFR procedure may comprise the wireless device receiving, from a base station, a BFR response, for example, via a dedicated coreset that is configured for the BFR procedure…”; [0404]; [0416]; “…The wireless device may receive, from the base station, one or more configuration parameters of a primary cell and a secondary cell. The one or more configurations parameters of the primary cell and the secondary cell may indicate a coreset (configured) on the primary cell for beam failure recovery of the primary cell and/or the secondary cell…”; [0428]; teaches the type of beam recovery indicated by a coreset for a PCell and SCell and UL beam associated with the PCell and SCell). 

Regarding claims 4, 19, and 29, Huawei, as modified by Cirik and Deenoo, discloses the claimed invention, but may not expressly disclose wherein the type of beam recovery is indicated by the same CORESET, the same downlink control information (DCI), and different additional bits to distinguish each of the PCell recovery, the SCell recovery, recovery of the uplink transmit beam associated with the PCell, and recovery of the uplink transmit beam associated with the SCell. 
Nonetheless, Cirik further teaches and suggests wherein the type of beam recovery is indicated by the same CORESET, the same downlink control information (DCI), and different additional bits to distinguish each of the PCell recovery, the SCell recovery, recovery of the uplink transmit beam associated with the PCell, and recovery of the uplink transmit beam associated with the SCell ([0347]; [0360]; [0420]; [0444]; [0445]; teaches same coreset and same DCI).

Regarding claims 5 and 21, Huawei, as modified by Cirik and Deenoo, further teaches wherein the first downlink beam is a downlink transmission beam for a SCell supported by the base station (pages 1-2, section 2.1; figures 1-4). 

Regarding claims 7 and 23, Huawei, as modified by Cirik and Deenoo, further teaches wherein the first downlink beam is a downlink transmission beam for a PCell supported by the base station (page 6, section 2.2.4). 

Regarding claims 9 and 24, Huawei, as modified by Cirik and Deenoo, further teaches receiving, at the UE from the base station, a physical downlink control channel (PDCCH) order; performing, by the UE, a RACH procedure in response to the PDCCH order, wherein the RACH procedure includes sending the RACH request and receiving the response to the RACH request; and determining, by the UE, an uplink transmit beam based on the RACH procedure (figure 4; pages 4-5, section 2.2.3; page 6, section 2.2.4). 

Regarding claim 10, Huawei, as modified by Cirik and Deenoo, further teaches wherein the uplink transmit beam is associated with a SCell supported by the base station (page 6, section 2.2.4). 

Regarding claim 11, Huawei, as modified by Cirik and Deenoo, further teaches wherein the uplink transmit beam is associated with a PCell supported by the base station (page 6, section 2.2.4). 

Regarding claims 12 and 30, Huawei teaches and discloses an apparatus and method of beam failure recovery in a wireless communications system, comprising: 
receiving, at a base station from a user equipment (UE) (UE, figure 4; page 3), a random access channel (RACH) request identifying one or more candidate downlink beams received at the UE from the base station (pages 3-4, section 2.2.2; page 4, section 2.2.3; teaches “…New candidate beam identification If UE detects beam failure, it needs to identify a new beam that satisfies a threshold from the candidate beam list configured by RRC to recover the link and reports to gNB. Then, with the newly identified beam, beam failure recovery response transmission is performed…”); and 
sending, from the base station to the UE, a response to the RACH request, the response identifying a second downlink beam from the one or more candidate downlink beams to replace a first downlink beam (page 4, section 2.2.3; “…After a UE detects beam failure and determines a new beam, it will select a PRACH resource associated with the new beam to transmit beam failure recovery request. Thus, when gNB receives the request, it will transmit beam failure recovery response with the new beam associated…”) and indicating a type of beam recovery associated with the second downlink beam for which downlink beam resources have been reserved (page 6, section 2.2.4; “…For beam failure recovery response transmission for SCell. It has been discussed the COSEREST carrying beam failure recovery response should be configured on SCell DL or PCell DL. As described before, if UE can receive the beam failure recovery response from gNB, it represents the new beam identified by UE can be used for PDCCH transmission on SCell. The beam failure recovery response should be transmitted on the same cell with PDCCH that beam failure happens with the PRACH…”). 
However, Huawei may not explicitly disclose wherein the type of beam recovery is indicated by at least one control resource set (CORESET) for each of a primary cell (PCell) recovery and a secondary cell (SCell) recovery.
Nonetheless, in the same field of endeavor, Cirik teaches and suggests wherein the type of beam recovery is indicated by at least one control resource set (CORESET) for each of a primary cell (PCell) recovery and a secondary cell (SCell) recovery ([0387]; “…the enhanced BFR procedures described herein share a dedicated coreset for BFR procedures of multiple cells (e.g., primary and/or secondary cells…”; [0394]; “…the BFR procedure may comprise the wireless device receiving, from a base station, a BFR response, for example, via a dedicated coreset that is configured for the BFR procedure…”; [0404]; [0416]; “…The wireless device may receive, from the base station, one or more configuration parameters of a primary cell and a secondary cell. The one or more configurations parameters of the primary cell and the secondary cell may indicate a coreset (configured) on the primary cell for beam failure recovery of the primary cell and/or the secondary cell…”; [0428]; teaches the type of beam recovery indicated by a coreset for a PCell and SCell and UL beam associated with the PCell and SCell).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the type of beam recovery indicated by a coreset for a PCell and SCell and UL beam associated with the PCell and SCell as taught by Cirik with the method of beam failure recovery as disclosed by Huawei for the purpose of improving responses to beam failure, as suggested by Cirik.
However, Huawei, as modified by Cirik, may not expressly disclose wherein the type of beam recovery is indicated by at least one control resource set (CORESET) for recovery of an uplink transmit beam associated with the PCell and recovery of an uplink transmit beam associated with the SCell
Nonetheless, in the same field of endeavor, Deenoo teaches and suggests wherein the type of beam recovery is indicated by at least one control resource set (CORESET) for recovery of an uplink transmit beam associated with the PCell and recovery of an uplink transmit beam associated with the SCell (abstract; [0096]; [0098]; [0133]; [0242]; teaches the CORESET for beam failure recovery of uplink beam associated with the PCell and SCell suggest beam recovery procedure).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate CORESET for beam failure recovery of uplink beam associated with the PCell and SCell as taught by Deenoo with the method of beam failure recovery as disclosed by Huawei, as modified by Cirik, for the purpose of improving processing beam failure of a secondary cell, as suggested by Deenoo.

Regarding claim 13, Huawei, as modified by Cirik and Deenoo, further teaches receiving, at the base station, a message from the UE indicating that a beam failure has occurred at the UE (page 4, section 2.2.3). 

Regarding claim 14, Huawei, as modified by Cirik and Deenoo, further teaches wherein the message from the UE indicating that the beam failure has occurred comprises a scheduling request (SR) (page 6, section 2.2.4). 

Regarding claim 16, Huawei, as modified by Cirik and Deenoo, further teaches wherein the base station reserves a different CORESET for each of the PCell recovery, the SCell recovery, the uplink transmit beam associated with the PCell, and the uplink transmit beam associated with the SCell (page 6, section 2.2.4). 

Regarding claim 25, Huawei, as modified by Cirik and Deenoo, further teaches wherein the uplink transmit beam is associated with a SCell supported by the base station, or wherein the uplink transmit beam is associated with a PCell supported by the base station (page 6, section 2.2.4). 

Claims 3, 17, 18, 20, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei et al. (hereinafter Huawei) (Non-Patent Literature – “Beam failure recovery for SCell” – 3GPP TSG RAN WG1 Meeting) in view of Cirik et al. (hereinafter Cirik) (U.S. Patent Application Publication # 2019/0253941 A1) and Deenoo et al. (hereinafter Deenoo) (U.S. Patent Application Publication # 2020/0374960 A1), and further in view of ASUSTek (Non-Patent Literature – “Remaining issues on beam management” – 3GPP TSG RAN WG1 Meeting).
Regarding claims 3, 17, and 28, Huawei, as modified by Cirik and Deenoo, discloses the claimed invention, but may not expressly disclose wherein the type of beam recovery is indicated by an identification of the same CORESET scrambled with a different radio network temporary identifier (RNTI) for each of the PCell recovery, the SCell recovery, recovery of the uplink transmit beam associated with the PCell, and recovery of the uplink transmit beam associated with the SCell. 
Nonetheless, in the same field of endeavor, ASUSTek teaches and suggests wherein the type of beam recovery is indicated by an identification of the same CORESET scrambled with a different radio network temporary identifier (RNTI) for each of the PCell recovery, the SCell recovery, recovery of the uplink transmit beam associated with the PCell, and recovery of the uplink transmit beam associated with the SCell (pages 5-6, section 2.2; same CORESET).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate indicating a type of beam recovery as taught by ASUSTek with the method and apparatus as disclosed by Huawei, as modified by Cirik and Deenoo, for the purpose of performing beam failure recovery.

Regarding claims 18 and 20, Huawei, as modified by Cirik and Deenoo, discloses the claimed invention, but may not expressly disclose wherein the base station reserves the same CORESET for each of the PCell recovery, the SCell recovery, recovery of the uplink transmit beam associated with the PCell, and recovery of the uplink transmit beam associated with the SCell. 
Nonetheless, in the same field of endeavor, ASUSTek teaches and suggests wherein the base station reserves the same CORESET for each of the PCell recovery, the SCell recovery, recovery of the uplink transmit beam associated with the PCell, and recovery of the uplink transmit beam associated with the SCell (pages 5-6, section 2.2; same CORESET).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate indicating a type of beam recovery as taught by ASUSTek with the method and apparatus as disclosed by Huawei, as modified by Cirik and Deenoo, for the purpose of performing beam failure recovery.

Claims 6, 8, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei et al. (hereinafter Huawei) (Non-Patent Literature – “Beam failure recovery for SCell” – 3GPP TSG RAN WG1 Meeting) in view of Cirik et al. (hereinafter Cirik) (U.S. Patent Application Publication # 2019/0253941 A1) and Deenoo et al. (hereinafter Deenoo) (U.S. Patent Application Publication # 2020/0374960 A1), and further in view of KIM et al. (hereinafter Kim) (U.S. Patent Application Publication # 2020/0036430 A1).
Regarding claim 6, Huawei, as modified by Cirik and Deenoo, discloses the claimed invention, but may not expressly disclose wherein the first downlink beam uses a millimeter wave (mmW) frequency band to transmit periodic reference signals. 
Nonetheless, in the same field of endeavor, Kim teaches and suggests wherein the first downlink beam uses a millimeter wave (mmW) frequency band to transmit periodic reference signals ([0194]; mmW).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate periodic reference signal using mmW as taught by Kim with the method and apparatus as disclosed by Huawei, as modified by Cirik and Deenoo, for the purpose of performing beam failure recovery.

Regarding claim 8, Huawei, as modified by Cirik and Deenoo, discloses the claimed invention, but may not expressly disclose wherein the first downlink beam uses a mmW frequency band to transmit periodic reference signals. 
Nonetheless, in the same field of endeavor, Kim teaches and suggests wherein the first downlink beam uses a millimeter wave (mmW) frequency band to transmit periodic reference signals ([0194]; mmW).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate periodic reference signal using mmW as taught by Kim with the method and apparatus as disclosed by Huawei, as modified by Cirik and Deenoo, for the purpose of performing beam failure recovery.

Regarding claim 22, Huawei, as modified by Cirik and Deenoo, discloses the claimed invention, but may not expressly disclose wherein the base station transmits periodic reference signals on the first downlink beam, and wherein the first downlink beam operates on a millimeter wave (mmW) frequency band. 
Nonetheless, in the same field of endeavor, Kim teaches and suggests wherein the first downlink beam uses a millimeter wave (mmW) frequency band to transmit periodic reference signals ([0194]; mmW).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate periodic reference signal using mmW as taught by Kim with the method and apparatus as disclosed by Huawei, as modified by Cirik and Deenoo, for the purpose of performing beam failure recovery.

Response to Arguments
Applicant's arguments with respect to claims 1-30 have been considered but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
June 28, 2022